Citation Nr: 0800364	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-28 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from February 
to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The most recent medical diagnosis indicates that the 
veteran does not meet the criteria for a diagnosis of PTSD.  

2.  The most recent medical evidence of record reveals a 
post-service diagnosis depressive disorder.  

3.  There is no competent medical evidence linking any 
current psychiatric disability to the veteran's active 
military service.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2007).

2.  A psychiatric disorder other than PTSD, including 
depressive disorder, was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided the required 
notice in a letter dated November 2004.  While the specific 
notice required by  Dingess/Hartman has not been provided, it 
is harmless error as service connection remains denied and 
subsequent questions involving effective dates and disability 
ratings need not be addressed.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the veteran's service medical records and the 
veteran has been accorded a VA examination with respect to 
his claim for service connection.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for service 
connection for a psychiatric disorder

The veteran has specifically claimed entitlement to service 
connection for PTSD.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In the present case, there is no 
current diagnosis of psychotic disorder, and no evidence that 
a psychosis manifested within the first year after the 
veteran separated from active service.  Rather, VA treatment 
records dated in October 2004 reveal that antipsychotic 
medication was prescribed to treatment symptoms which were 
then diagnosed as PTSD.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The CAVC has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

Again, the veteran has asserted a claim for service 
connection for PTSD.  Review of the evidence of record 
reveals that he served for over 23 years in the Army National 
Guard.  Discharge papers, Form DD 214, reveal that the 
veteran had a period of active military service from February 
to October 2003.  These records reveal that he was called to 
active service and that he served overseas in Turkey from 
March, 11, 2003 to September 14th, 2003.  The veteran 
specifically asserts that he has PTSD as a result of this 
distinct period of active military service.  

The veteran's service medical records have been obtained.  
There is no evidence in any of these records showing any 
complaints, or diagnosis, of any psychiatric disorders during 
either the veteran's period of active military service, or 
his non-Federal service with the National Guard.  In 
September 2003, a post-deployment health assessment of the 
veteran was conducted upon the his separation from his period 
of active military service.  The veteran reported that:  he 
was not in combat, had not discharged his weapon, and that he 
had not seen anyone killed, wounded, or dead, during his 
period of active service.  The veteran did report feeling 
being in danger or of being killed, but no diagnosis of any 
psychiatric disorder was indicated.  He also did not report 
any psychiatric symptoms such as depressed mood or suicidal 
thoughts. 

The veteran has not been particularly forthcoming with 
respect the stressor he claims to have experienced during 
service.  The RO requested that the veteran submit a detailed 
statement with respect to the stressor he claims to have 
experienced during service.  In November 2004, the veteran 
submitted the requested statement which merely stated that 
"they killed my comrade from which I felt disoriented and on 
occasions alone."  He indicated that this took place in May 
2003 at Incirlik Air Force Base in Turkey.  

VA psychiatric treatment records dated in October 2004 
indicated that the veteran was being evaluated for affective 
and psychotic symptoms related to his "[active] duty for 10 
months in Iraq."  This record reveals that "a friend of his 
was killed during his tour of duty and this made him very 
restless and depressed.  Patient indicated that he was 
constantly on guard due to the possibility of facing 
danger."  These records refer on multiple occasions to the 
veteran being in Iraq and render a diagnosis of PTSD.  
However,  the veteran's DD 214 specifically indicates that 
the veteran served in Turkey, not in Iraq, and the veteran 
confirms this in his November 2004 stressor statement.  

In January 2005, a VA psychiatric Compensation and Pension 
examination of the veteran was conducted.  The examiner 
reviewed the veteran's VA psychiatric treatment records and 
noted the prior diagnoses of anxiety disorder and PTSD.  The 
veteran's report to this examiner is the most detailed 
account of his claimed stressor provided.  The veteran stated 
that he was stationed at an Air Base in Turkey near the 
border with Iraq from March to September 2003.  He reported 
providing security at the base and occasionally escorting 
Army equipment and prisoners to and from the border with 
Iraq.  The veteran acknowledged, and the examiner noted, that 
the veteran had not been wounded or in a combat situation 
during his period of active service.  The specific stressor 
stated by the veteran was that "a fellow solider that was 
his friend was killed by his wife in their own house with a 
knife.  The veteran did not see the incident and he knew 
about the incident because he was notified by his superior 
officer."  At this point the Board notes that the veteran 
was a National Guard Solider who was activated for duty in 
Turkey.  Such a deployment would be unaccompanied, that is 
without family members.  The veteran's description of the 
incident, as minimal as it is, seems to imply that his friend 
was from his National Guard unit, and was killed by his wife 
in a domestic assault while at home, in Puerto Rico, while 
the veteran stationed in Turkey.  Furthermore, although the 
veteran claims that this "close friend" was killed, he has 
not provided the name of the individual.  

After a full examination, the diagnosis was depressive 
disorder.  The examiner stated that the veteran's psychiatric 
disorder did not meet the criteria for PTSD as there was no 
event during, or after service, which was "a severe and 
horribly traumatic event or incident."  The examiner further 
indicated that there was no link between any current 
psychiatric disability that the veteran had and his period of 
active military service.    

For the purposes of this decision the Board will assume that 
the single incident that the veteran indicates as a stressor 
occurred.  That is, a friend was killed by his own wife while 
the veteran was deployed for active service in Turkey.  
However, the veteran did not witness the death, and the 
opinion of a VA psychiatric examiner is that this is a not 
sufficient stressor to cause PTSD.  To the extent that VA 
treatment records contain diagnoses of PTSD, these records 
are based upon an inaccurate history indicating service in 
Iraq.  

The veteran's claim for service connection fails with respect 
to the medical evidence related to the nature of his 
psychiatric disability.  Review of the veteran's service 
medical records does not reveal any complaints, or diagnosis, 
of PTSD or any other psychiatric disability during active 
service.  The earliest medical evidence of record showing any 
diagnosis is approximately one year after service, and no 
diagnosis of a psychosis is made.  After a full psychiatric 
examination in January 2005, with consideration of the 
veteran's military history and the claimed stressor, the 
diagnosis of depressive disorder was ultimately made.  The 
opinion of the examiner is that the veteran does not have 
PTSD, and that the current depressive disorder is not related 
to the veteran period of active military service.  As such, 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric, including  
PTSD.  In the opinion of the psychiatric professional, there 
is no evidence that the veteran experienced a sufficiently 
stressful event during active service.  There is no evidence 
showing that the veteran had any psychiatric symptoms during 
service.  There is no medical evidence showing that the 
veteran currently has a diagnosis of PTSD, and not evidence 
linking any current disability to service.  Accordingly, 
service connection must be denied.  


ORDER

Service connection for a psychiatric disorder, to include 
depression and PTSD, is denied.


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


